Matter of Neveah G. (Anthony G.) (2017 NY Slip Op 08953)





Matter of Neveah G. (Anthony G.)


2017 NY Slip Op 08953


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1186 CAF 15-01718

[*1]IN THE MATTER OF NEVEAH G. AND NAYAIREE G. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; ANTHONY G., RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.
ROSEMARY L. BAPST, BUFFALO, FOR PETITIONER-RESPONDENT.
DAVID C. SCHOPP, ATTORNEY FOR THE CHILDREN, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL). 

	Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered September 11, 2015 in a proceeding pursuant to Social Services Law § 384-b. The order, inter alia, terminated the parental rights of respondent with respect to the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an order terminating his parental rights with respect to the subject children pursuant to Social Services Law § 384-b (4) (c). We affirm. In light of the overwhelming evidence of the father's mental illness and his resulting inability to parent the subject children adequately (see Matter of Neveah G. [Jahkeya A.], ___ AD3d ___, ___ [Dec. 22, 2017] [4th Dept 2017]), any improperly admitted hearsay is harmless (see Matter of Akayla M. [Marie M.], 151 AD3d 1684, 1685 [4th Dept 2017], lv denied 30 NY3d 901 [2017]; Matter of Alyshia M.R., 53 AD3d 1060, 1061 [4th Dept 2008], lv denied 11 NY3d 707 [2008]). The father lacks standing to raise his remaining contention (see Matter of Andrew Z., 41 AD3d 912, 913 [3d Dept 2007]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court